DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       SRINATH SUBRAMANIAN,
                             Appellant,

                                     v.

                        VEENA SUBRAMANIAN,
                              Appellee.

                               No. 4D16-4262

                          [February 15, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Lester Langer, Judge; L.T. Case No. 14-274 DVCE (58).

  Elizabeth J. Kates, Pompano Beach, and Lisa Marie Macci of Lisa
Marie Macci, PA, Boca Raton, for appellant.

  Terrence P. O'Connor of Morgan, Carratt & O'Connor, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.